DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments, Remarks, an IDS and a Terminal Disclaimer filed on 10/01/21. Claims 1, 3-5, 10, 12-14 and 18 have been amended, new claims 24-29 have been added and claims 8 and 17 have been cancelled. Accordingly, claims 1-7, 9-16 and 18-29 are pending and under examination on the merits.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 10/01/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,434,080 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification, while being enabling for treating oral disorders/periodontal conditions with an effective amount of lipoxin A4, does not reasonably provide enablement for prevention of the said conditions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, relative skill level, and breadth of the claims	
	The instant invention is directed to methods of treating or preventing an oral disorder (periodontal) by administration of a composition comprising lipoxin A4.
	The complex nature of the claims is greatly exacerbated by the breath of the claims.  The claims encompass broad ways that lipoxin A4 prevents oral diseases. The relative skill of those in the art is high, that of a DDS or PHD. 
The state and predictability of the art 
          The state of the art recognizes that lipoxin A4 can treat periodontal consitions by 
The lack of significant guidance from the specification or the prior art with regard to preventing oral diseases such as periodontal conditions utilizing lipoxin A4 makes practicing the scope of the invention unpredictable. Prevention as defined by medical dictionary means: “Action so as to avoid, forestall, or circumvent a happening, conclusion, or phenomenon (for example, disease prevention)” (see http://medical-dictionary.thefreedictionary.com/prevention). And ‘to prevent’ means: “To keep from happening” (see http://www.thefreedictionary.com/prevent). 
	The claims are thus very broad insofar as they recite prevention of oral diseases, i.e., the complete eradication of the same. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live and an oral disease is always a risk.
	The amount of direction or guidance provided and the presence or 
absence of working examples

	The specification provides no direction or guidance for preventing oral diseases. Due to the vastness of causes and varieties of oral diseases, one of ordinary skill would undergo undue experimentation in practicing and achieving the method within applicant’s scope.
	The working examples of the specification are directed towards treating periodontal conditions. However, the examples do not provide/enable one to utilize lipoxin A4 to prevent any oral conditions, let alone periodontal conditions.
The quantity of experimentation necessary
.

Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification, while being enabling for treating periodontal conditions with an effective amount of lipoxin A4, does not reasonably provide enablement for treating (or preventing) ALL oral conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, relative skill level, and breadth of the claims	
	The instant invention is directed to methods of treating or preventing an oral disorder by administration of a composition comprising lipoxin A4.
	The complex nature of the claims is greatly exacerbated by the breath of the claims.  The claims encompass broad ways that lipoxin A4 treats or prevents oral diseases. The relative skill of those in the art is high, that of a DDS or PHD. 
The state and predictability of the art 
          The state of the art recognizes that lipoxin A4 can treat periodontal conditions by reducing inflammation or increasing osteogenesis.  As illustrative of the state of the art, the examiner cites Gjorstrup et al (WO2008057283) and Van Dyke et al (WO 0170664). 
The lack of significant guidance from the specification or the prior art with regard to treating or preventing an oral disease (i.e Any and All oral disease) utilizing lipoxin A4 makes practicing the scope of the invention unpredictable. Oral diseases include diseases/conditions such as oral cancer that cannot be/has not been shown to be treated by the said agents.
		
The amount of direction or guidance provided and the presence or 
absence of working examples

	The specification provides no direction or guidance for treating or preventing all oral diseases. Due to the vastness of oral diseases, one of ordinary skill would undergo undue experimentation in practicing and achieving the method within applicant’s scope.
	The working examples of the specification are directed towards treating periodontal conditions. However, the examples do not provide/enable one to utilize lipoxin A4 to treat (or prevent) all oral conditions, as claimed.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to treat/prevent all oral conditions as inferred by the claim and contemplated by the specification. Accordingly, the instant .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “effective amount of LXA4 or an analog thereof” in claim 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 does not recite/provide support for the term “or an analog thereof”, but a LXA4 analog.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gjorstrup et al (WO 2008057283) in view of Serhan (5,648,512) and Petasis et al (Design and synthesis of benzo-lipoxin A4 analogs with stability and potent-inflammatory properties).

Gjorstrup et al teach compounds and methods for inhibition for treating bone loss such as in periodontitis comprising administering a composition comprising a lipoxin compound (See abstract).  The said bone loss is associated with periodontitis, bone fracture, osteogenesis imperfecta, osteoporosis, etc (See pages 3-5).   
Disclosed is a preferred embodiment which includes a method of treating periodontitis in a patient comprising administering an effective amount of a compound of formula A, a lipoxin compound, or a combination of aspirin and an omega-3 fatty acid (See page 6). The formulations also comprise a carrier (See page 75).
vehicle, such as a liquid or solid filler, diluent, excipient, solvent or encapsulating material. Each carrier must be "acceptable" in the sense of being compatible with the other ingredients of the formulation and not injurious to the patient (See page 76).
Many suitable additive active agents are also listed on pages 82-91. The said pharmaceutical compositions for administration to the mouth may be presented as a mouthwash, or an oral spray, or an oral ointment (See page 80). The said formulations may be conjointly administered with surgery.
Gjorstrup et al disclose a method of treating periodontitis by administration of a composition comprising a lipoxin compound in combination with other active agents. However Gjorstrup et al lacks a specific disclosure on the said method increasing osteogenesis or the specific analog. These are well known in the art as shown by Serhan and Petasis et al. 

Serhan teach lipoxin analogs, which have an active region that is the same or similar to natural lipoxin. The said lipoxin analogs have a longer tissue half-life (See col. 2, lines 17-20). The tissue refers to bones, cells, muscles, etc (See col. 4, lines 34-36).  In one embodiment, the lipoxin analog small molecule initiates osteogenesis (See col. 2, lines 40-42). The said lipoxin analog may be LXA4 (see col. 3, lines 14-19). 
Serhan disclose administration of pharmaceutical compositions comprising the said lipoxin analogs and carriers suitable for oral, topical, etc, administrations.  The unit doses are administered daily or more (See col. 4, lines 49-67). 
Petasis et al teach a class of chemically and metabolically stable lipoxin analogs featuring a replacement of the tetraene unit of native LXA4 with a substituted benzo-fused ring system. These molecules were readily synthesized, and exhibit enhanced chemical stability, as well as resistance to metabolic inactivation via eicosanoid oxido-reductase. These new LX analogs were evaluated in a model of acute inflammation and were shown to exhibit potent anti-inflammatory properties, significantly decreasing neutrophil infiltration in vivo. The most potent among these was compound 9 (o-[9,12]-benzo-15-epi-LXA4 methyl ester. Taken together, these findings help identify a new class of stable and easily prepared LX analogs that may serve as novel tools and as promising leads for new anti-inflammatory agents with improved therapeutic profile (See abstract and page 1386, last para). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Serhan and Petasis et al with Gjorstrup et al to arrive at the instant invention. It would have been obvious to do so because Gjorstrup et al teach a method of treating an oral disorder including periodontitis by topical administration of a composition comprising a lipoxin compound and other compounds such as aspirin.  Serhan disclose that lipoxin analogs such as LXA4 are known to initiate osteogenesis and they can be formulated into oral or topical formulations with a suitable carrier. As such one of ordinary skill in the art given the references would have been motivated to select Serhan’s analog as the lipoxin compound for treating bone related conditions such as periodontitis with a reasonable expectation of success because these analogs are said to have a long tissue half-life. 4 is a stable and potent analog of lipoxin with improved therapeutic profile. As such one of ordinary skill in the art would have been motivated to have selected the analog of Petasis et al for its disclosed advantages. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claims 10-16, 18-23 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gjorstrup et al (WO 2008057283) in view of Serhan (5,648,512); Symons et al (Effect of lipoxin A4 on bone healing in the rat mandible) and Petasis et al (Design and synthesis of benzo-lipoxin A4 analogs with stability and potent-inflammatory properties).

Gjorstrup et al, Serhan and Petasis et al’s teachings are delineated above and incorporated herein. 

Symons et al teach that Lipoxin A4 (LXA4) is an endogenous anti-inflammatory lipid mediator derived from arachidonic acid. LXA4 has been shown to promote resolution of inflammation and minimize localized alveolar bone loss in experimentally induced periodontitis in rabbits. The aims of this study were to determine the effect of a local application of LXA4 on healing of a surgical defect in the rat mandible and the distribution of extracellular bone matrix proteins, osteopontin 500 ngm of LXA4 was microinjected sub-mucosally adjacent to the site of the defect every third day. Healing of the defect was monitored post-operatively at days 10 and 20 for LXA4-treated groups (See 1st para). LXA4 treated groups did not show signs of resorption on the buccal surface of alveolar bone (See 2nd para).
Symons et al also disclose that LXA4 treatment enhanced new bone formation. In the LXA4-treated animals the depth of the defect was reduced at day 10 and the number of positive osteoclasts was significantly less than that observed for the 1O-day healing group. By day 20, the depth of the defect was reduced and new bone formation continued to increase (See 3rd para). 
It is disclosed that several inflammatory mediators such as cytokines, chemokines, and metalloproteases are associated with periodontal disease, and prominent among these are leukotriene (LT)B4 and prostaglandin (PG)E2. LTB4 stimulate bone resorption. Along these lines, PGE2 is a very potent stimulator of bone loss, which is held to be a hallmark of periodontal disease. PGE2 is well appreciated for its ability to directly mediate vasodilation, increase vascular permeability, enhance pain perception by bradykinin, and histamine, alter connective tissue metabolism, and enhance osteoclastic bone resorption (See page 4761, 2nd col).
The combined references teach the advantages of administering lipoxin analogs for treating bone/periodontitis related conditions, but lacks a specific disclosure on the analog being 9,12 benzo-LXA4. This however, is well known in the art as shown by Petasis et al.  

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Serhan, Symons et al and Petasis et al with Gjorstrup et al to arrive at the instant invention. It would have been obvious to do so because Gjorstrup et al teach a method of treating periodontitis by topical administration of a composition comprising a lipoxin compound and other compounds such as aspirin.  Serhan disclose that lipoxin analogs such as LXA4 are known to initiate osteogenesis and they can be formulated into oral or topical formulations with a suitable carrier As such one of ordinary skill in the art given the references would have been motivated to select Serhan’s analog as the lipoxin compound for treating bone related conditions such as periodontitis with a reasonable expectation of success because these analogs are said to have a long tissue half-life. Symons et al disclose that to treat periodontitis the compound of lipoxin was administered to the site of the surgical defect wherein it resulted in bone formation and healing. As such one of ordinary skill in the art given the references would have been motivated to follow the guidance provided by Symons et al and administer the compositions of Gjorstrup et al directly to the site at the time or after surgery to treat periodontitis effectively. Petasis et al teach that the 9,12 benzo-LXA4 is a stable and potent analog of lipoxin with improved therapeutic profile. As such one of ordinary skill in the art would have been motivated to have selected the analog of Petasis et al for its disclosed advantages. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to .

Claims 1-7, 9-16 and 18-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Dyke et al (WO 0170664) in view of Symons et al (Effect of lipoxin A4 on bone healing in the rat mandible), Bazan et al (US 20110009488) and Petasis et al (Design and synthesis of benzo-lipoxin A4 analogs with stability and potent-inflammatory properties).

Van Dyke et al teach lipoxin analogs, compositions containing these analogs, and methods of using these compounds and compositions for treating oral inflammation, including gingivitis, periodontitis, and other forms of periodontal disease. In one embodiment, these new compounds are structural analogs of biostable lipoxin compounds, such as lipoxin A4, lipoxin B4, such as LXA series (LXA4/15-epi-LXA4) (See Summary, page 7). 
It is disclosed that pathophysiological responses that occur in periodontal diseases, including inflammatory cell recruitment, edema, pain, bone resorption and collagen destruction, can be mediated for the most part by effector molecules originating from the arachidonate cascade (See page 4, lines 10-20). 
The compositions containing the lipoxin analogs can be in any form suitable for administration to a human or animal. Preferred forms of the compositions are those that can be administered topically to the oral cavity, for example, solutions, suspensions, such as tooth powders, toothpastes, gels, lozenges, salve, chewing gum, mouth sprays, pastilles, sachets, mouthwashes, aerosols, tablets, capsules, and floss conjugated with LX analogs (See page 8, lines 7-13 and page 18). 
The said compositions can include other components including pharmaceutical carriers, and additional active ingredients, such as COX-2 inhibitors in addition to the lipoxin analogs (See page 19). 
Van Dyke et al lack a specific disclosure on the analog being 9,12 benzo-LXA4, or the administration step of with or after surgery. However these were well known in the art as shown by Symons et al and Petasis et al. Van Dyke et al also lack a specific disclosure on the analog being encapsulated in a nanoparticle. This was disclosed by Bazan et al. 

Symons et al and Petasis et al’s teachings are delineated above and incorporated herein. Symons et al teach that lipoxin analog was administered to the tissue/lesion site at the time of surgery to initiate bone formation and healing. Petasis et al disclose that 9,12 benzo-LXA4 is a potent and stable form of the compound with improved therapeutic profile. 

Bazan et al teach compositions comprising lipoxin A4 and its analogs which can be administered alone or in combination with other known compounds (See abstract).
It is disclosed that lipoxin A4 or its analogs can be applied in pharmaceutically acceptable carriers and wherein the application can be oral, by injection, or preferably topical (See [0030]).
encapsulated in microcapsules, nanocapsules, microspheres, beads, etc (See [0034]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Symons et al, Bazan et al and Petasis et al  with Van Dyke et al to arrive at the instant invention. It would have been obvious to do so because Van Dyke et al teach a method of treating periodontitis by topical administration of a composition comprising a lipoxin analog.  Petasis et al teach that the 9,12 benzo-LXA4 is a stable and potent analog of lipoxin with improved therapeutic profile. As such one of ordinary skill in the art would have been motivated to have selected the analog of Petasis et al for its disclosed advantages. Symons et al disclose that to treat periodontitis the compound of lipoxin was administered to the site of the surgical defect wherein it resulted in bone formation and healing. As such one of ordinary skill in the art given the references would have been motivated to follow the guidance provided by Symons et al and administer the compositions of Van Dyke et al directly to the site at the time or after surgery to treat periodontitis effectively. 
It further would have been obvious to incorporate the teaching of Bazan on encapsulating the analog in a micro or nanoparticle for improved delivery with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7, 9-16 and 18-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 7,700,650 in view of Symons et al (Effect of lipoxin A4 on bone healing in the rat mandible). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Symons et al.
The examined claims are drawn to a method of treating (or preventing) an oral disorder by increasing oral osteogenesis in a subject comprising administering a therapeutically effective amount of lipoxin A4 or an analog thereof to the oral cavity, or a method of treating periodontal diseases. 
The reference claims are drawn a method of treating a periodontal disease in a human or animal comprising administering to the human or animal a therapeutically 4. 
The difference is that reference claims do not expressly state that the method achieves increasing oral osteogenesis. This is obvious over the Symons et al and in view of the disclosure itself. Symons et al disclose that lipoxin analog A4 enhanced bone formation in a rat mandible (i.e. oral osteogenesis). As such one of ordinary skill in the art would have been more than capable of deducing that lipoxin A4 results in oral osteogenesis. Additionally, regardless of what is disclosed as the function of lipoxin A4 on the oral bone structure, the controlling method step is “administering”, and the compound is lipoxin A4. The reference claims disclose the same method step and the same compound. As such the reference methods would necessarily achieve the same results. 

Claims 1-7, 9-16 and 18-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 7,812,054 in view of Symons et al (Effect of lipoxin A4 on bone healing in the rat mandible). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Symons et al.
The examined claims are drawn to a method of treating (or preventing) an oral disorder by increasing oral osteogenesis in a subject comprising administering a 4 or an analog thereof to the oral cavity, or a method of treating periodontal diseases. 
The reference claims are drawn a method of treating an oral inflammation in a human or animal comprising administering to the human or animal a composition comprising a therapeutically effective amount of a compound of the formula or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, and wherein the composition further comprises a COX-2 inhibitor. (The formula is a lipoxin analog). 
The difference is that reference claims do not expressly state that the method achieves increasing oral osteogenesis. This is obvious over the Symons et al and in view of the disclosure itself. Symons et al disclose that lipoxin analog A4 promotes resolution of inflammation and enhances bone formation in a rat mandible (i.e. oral osteogenesis). As such one of ordinary skill in the art would have been more than capable of deducing that lipoxin A4 treats periodontal diseases by both resolution of inflammation and oral osteogenesis. Additionally, regardless of what is disclosed as the function of lipoxin A4 on the oral bone structure, the controlling method step is “administering”, and the compound is lipoxin A4. The reference claims disclose the same method step and the same compound. As such the reference methods would necessarily achieve the same results. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pouliot et al (Lipoxin A4 Analogues Inhibit Leukocyte Porphyromonas gingivalis:  A Role for Cyclooxygenase-2 and Lipoxins in Periodontal Disease).
Pouliot et al teach the potential involvement of the inducible cyclooxygenase isoform (COX-2) and the role of novel lipid mediators in the pathogenesis of periodontal disease. Crevicular fluids from localized juvenile periodontitis (LJP) patients contained prostaglandin (PG)E2 and 5-lipoxygenase-derived products, leukotriene B4, and the biosynthesis interaction product, lipoxin (LX)A4. Neutrophils from peripheral blood of LJP patients, but not from asymptomatic donors, also generated LXA4, suggesting a role for this immunomodulatory molecule in periodontal disease. The administration of metabolically stable analogues of LX and of aspirin-triggered LX potently blocked neutrophil traffic into the dorsal pouch cavity and lowered PGE2 levels within exudates. Together, these results identify PMN as an additional and potentially important source of PGE2 in periodontal tissues. Moreover, they provide evidence for a novel protective role for LX in periodontitis, limiting further PMN recruitment and PMN-mediated tissue injury that can lead to loss of inflammatory barriers that prevent systemic tissue invasion of oral microbial pathogens (See abstract).

Response to Arguments
Applicant's arguments filed 10/01/21 have been fully considered but they are not persuasive. Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
egarding the rejection of claims 1-9 under 112, 1st as failing to comply with enablement requirement, Applicant argues that “Contrary to the Examiner’s assertion, the specification clearly describes the progressive nature of the oral disorders to be treated — oral disorders that are sequelae of localized inflammation. In particular, inflammation confined to the gum (i.e., gingivitis) may extend beyond the gum to include damage and/or breakage of the periodontal membrane and/or alveolar bone and is then referred to as “periodontitis.”” Such “periodontal diseases” are also progressive and subsequently lead to conditions characterized by oral bone loss, including destructive oral bone disorders, and soft tissues. On the other hand, lipoxins, including lipoxin A4 (LXA4) analogs, are recognized as potent mediators of the resolution” (See Remarks, page 6-7). 
The above argument is not found persuasive. While there may be situations where an oral disorder may be prevented by the administration of the said compound/compositions to the oral cavity, the Specification clearly is not enabled for the full scope as claimed. Many of the listed disorders or disorders not listed but encompassed by “an oral disorder” are not and cannot be prevented by the claimed method. Accordingly, while the Specification may support a small category of disorders that may be prevented, the huge scope of the claimed method is not enabled. 
Next argument is regarding the rejection of claims under 112, 1st for lack of enablement for the method of treating (or preventing) ALL oral disorders. Applicant argues that “the specification discloses sufficient guidance as to how one of skill in the art would make and use the claimed invention. Applicants have amply enabled methods for treating an oral disorder by increasing oral osteogenesis in a subject in need thereof comprising administering a therapeutically effective amount of LXA4 analog 9,12 benzo LXA4, wherein the 9,12 benzo LXAz4is encapsulated in a nanoparticle, to the oral cavity of the subject to thereby treat the oral disorder by increasing oral osteogenesis. Furthermore, Applicants submit that the claimed method is directed to treating any oral disease that would benefit from increasing oral osteogenesis” (See Remarks, page 7). 
The above argument is also not found persuasive. The rejections is based on enablement requirement for the full scope of the claimed method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In other words, the claim is to a method of treating any oral disorder by increasing oral osteogensis. The claimed “increasing osteogenesis” is a mechanism of action of the said method, which means that one of ordinary skill in the art should be apprised of what disorders can be treated by increased osteogenesis.  Additionally, the scope of such disorders is also too broad and the specifcatio9n did not disclose all the encompassed disorders. 
With regard to the rejection of claims under obviousness over the combination of references, Applicant argues that “in an effort solely to expedite prosecution and in no way conceding to the validity of the Examiner’s rejection, Applicants have amended independent claims 1 and 10 to recite the lipoxin A4 (LXA4) analog 9,12 benzo-LXA4. None of Gjorstrup, Serhan, Symons, Petasis, or Van Dyke, alone or in combination, teach or suggest a method of treating or preventing oral disorder comprising LXA4 analog 9,12 benzo-LXA4. Therefore, Applicants respectfully contend that the cited references fail to present a prima facie case of obviousness for the claims” (See Remarks, page 10).
The above argument is not persuasive because as the rejections show, the combination of references do teach each and every element as claimed and provide motivation to one of ordinary skill in the art to combine the references to arrive at the 
Furthermore, the rejections show that Gjorstrup and Bazan et al teach the encapsulation of the analog (which can be in a micro or nanocapsule/particle).
While none of the references expressly teach the limitation of claims 26 and 29, i.e. the increase of osteogenesis by at least 10% relative to not administering the LXA4 analog, the limitation which is a property of the composition and the method, is necessarily achieved since the combination of references would have lead one of ordinary skill to the same composition and method, as claimed.  
Regarding the intraoral device, Gjorstrup and Van Dyke both teach a mouth spray which reads on an intraoral device. 
 The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 
Regarding the rejection of claims over patent Nos. 7,700,650 and 7,812,054, Applicant’s argument is that “Applicants respectfully request that the Examiner hold said double patenting rejections in abeyance until claimed subject matter has been indicated as allowable” (See Remarks, page 11).
Accordingly, the said rejections are maintained.  

Claims 1-7, 9-16 and 18-29 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
                                                                          /Mina Haghighatian/

                                                                                      Mina Haghighatian
                                                                                      Primary Examiner, 
                                                                                      Art Unit 1616